65737: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65737


Short Caption:IMPERIAL CREDIT CORPORATION VS. DIST. CT. (LEERAD, LP)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - A631490Case Status:Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerA.I. Credit CorporationKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Leon F. Mead, II
							(Snell & Wilmer, LLP/Las Vegas)
						


PetitionerImperial Credit CorporationKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Leon F. Mead, II
							(Snell & Wilmer, LLP/Las Vegas)
						


PetitionerThomas VailKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Leon F. Mead, II
							(Snell & Wilmer, LLP/Las Vegas)
						


Real Party in InterestLeerad, LPPatrick C. McDonnell
							(Rainey Legal Group, PLLC)
						Charles C. Rainey
							(Rainey Legal Group, PLLC)
						


Real Party in InterestPatricia McGillPatrick C. McDonnell
							(Rainey Legal Group, PLLC)
						


Real Party in InterestVirginia BeltPatrick C. McDonnell
							(Rainey Legal Group, PLLC)
						Charles C. Rainey
							(Rainey Legal Group, PLLC)
						


RespondentJessie Elizabeth Walsh


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-25855: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/27/2014Filing FeeFiling fee paid. E-Payment $250.00 from Kelly H. Dove.


05/27/2014Petition/WritFiled Emergency Petition for Writ of Mandamus.14-17030




05/27/2014AppendixFiled Appendix to Petition for Writ.14-17031




05/28/2014MotionFiled Respondent Real-Parties-in-Interest Virginia Belt and Leerad LP's Opposition to Petitioner's Motion for Stay of Trial that Petitioner Has Embedded within its Emergency Petition for Writ of Mandamus.14-17196




05/29/2014MotionFiled Response to Leerad's Opposition to Petitioner's Motion for Stay.14-17340




05/30/2014Order/ProceduralFiled Order Directing District Court Judge and Real Parties in Interest to File Expedited Answer.  District Judge Jessie Elizabeth Walsh and Real Parties in Interest's Answers due:  June 5, 2014, by 4 p.m.  Petitioner's shall then have until 4 p.m. on June 9, 2014, to file and serve a combined reply in support of their writ petition.  We defer ruling on the stay motion at this time.  All documents to be filed and served personally, electronically, or by facsimile transmission with the clerk of this court in Carson City.14-17563




06/04/2014Petition/WritFiled Respondent Real-Parties-in-Interest Virginia Belt and Leerad LP's Answer to Petitioner's Emergency Petition for Writ of Mandamus.14-18247




06/05/2014Petition/WritFiled Honorable Judge Jessie Walsh Answer to Petition for Writ.14-18371




06/05/2014AppendixFiled Appendix to Petition for Writ.14-18372




06/09/2014Notice/IncomingFiled Amended Certificate of Service - District Court Response to Emergency Petition for Writ of Mandamus and Respondent's Appendix.14-18627




06/09/2014Petition/WritFiled Reply in Support of Emergency Petition for Writ of Mandamus.14-18756




06/13/2014Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "The clerk of this court shall issue a writ of mandamus directing the district court to vacate the order denying the motion to associate pro hac vice counsel and to instead enter an order gratning that motion." Fn1[In light of our resolution of this matter, we deny as moot petitioners' stay motion.] SNP14-JH/MD/MC.14-19580




06/13/2014WritIssued Writ with letter. Original and one copy of writ and copy of  order mailed to Kelly H. Dove for service upon Judge Jessie Elizabeth Walsh.14-19602




06/19/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Elizabeth Walsh on June 17, 2014.14-20243




07/08/2014RemittiturIssued Notice in Lieu of Remittitur.14-22099




07/08/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.   (PETITION REINSTATED PER ORDER 7/15/14).


07/15/2014Order/ProceduralFiled Order Reinstating Writ Petition.  Due to a clerical error, on July 8, 2014, a notice in lieu of remittitur issued which resulted in the matter being closed on this court's docket.  In light of the fact that an opinion will be forthcoming in this matter, we direct the clerk of this court to reinstate this writ proceeding on this court's docket.  fn1[Our June 13, 2014, order granting petition for writ of mandamus remains in effect.]14-22977




08/07/2014Opinion/Non-DispositionalFiled Per Curiam Opinion. "Petition granted." Before Hardesty/Douglas/Cherry. Majority: Hardesty/Douglas/Cherry. 130 Nev. Adv. Opn. No. 59. SNP14-JH/MD/MC14-25855




09/02/2014Case Status UpdateCase Closed.